



Exhibit 10.57


SEVENTH AMENDMENT TO THE
ADVANCE AUTO PARTS, INC.
DEFERRED COMPENSATION PLAN


WHEREAS, Advance Auto Parts, Inc., a Delaware Corporation, (the “Company”),
sponsors the Advance Auto Parts, Inc. Deferred Compensation Plan (the “Plan”) to
allow eligible Team Members to elect to defer the receipt and taxation of a
portion of their compensation. The Plan was last amended and restated effective
as of January 1, 2008; and
WHEREAS, pursuant to Section 9.1 of the Plan, the Compensation Committee of the
Board of Directors of Advance Auto Parts may amend the Plan at any time; and
WHEREAS, it is the desire of the Company to amend the Plan to eliminate the
Plan’s evergreen compensation deferral election feature.
NOW, THEREFORE, in consideration of the foregoing, effective for Plan Years
beginning on or after January 1, 2018, evergreen deferral elections will not be
recognized under the Plan and, in connection therewith, Section 3.10 of the Plan
is amended to read as prescribed below.
Section 3.10    Default Rules. If an eligible Team Member has timely made an
effective, affirmative Deferral Election for a Plan Year, but the Deferral
Election Agreement did not specify a form of distribution, or did not specify a
Deferral Period, then the default rules prescribed below will apply.
(a)If the Deferral Election Agreement did not specify a form of payment, then
the default form of payment pertaining to the Deferral Election is a lump sum.
(b)If the Deferral Election Agreement did not specify a Deferral Period, then
the Deferral Period pertaining to the Deferral Election will be the expiration
of two full calendar years following the Plan Year to which the deferred
compensation pertains. For example, the default Deferral Period pertaining to
Year 1 compensation is the period ending on December 31 of Year 3.
(c)Notwithstanding the foregoing, as generally prescribed in Section 3.5, a
Participant’s Retirement is the designated payment event with respect to each of
the Participant’s Deferral Accounts. Accordingly, if such Retirement occurs
prior to the occurrence of the deemed Specified Time Deferral Election for any
Deferral Account, then the Retirement will supplant the deemed Specified Time
Deferral Election with respect to that Deferral Account.


Signature Page Follows





--------------------------------------------------------------------------------







Pursuant to the authority granted by the Compensation Committee of the Board of
Directors of Advance Auto Parts, Inc., the undersigned hereby executes this
Seventh Amendment to the Advance Auto Parts, Inc. Deferred Compensation Plan on
behalf of Advance Auto Parts, Inc.


COMPENSATION COMMITTEE OF
 
 
THE BOARD OF DIRECTORS OF
 
 
ADVANCE AUTO PARTS, INC.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Tammy M. Finley
 
 
Executive Vice President, Human Resources and
 
General Counsel
 
 
 
 
 
 
 
 
 
 
Dated:
 
, 2017
 








